Case 1:14-cv-04030-VEC Document 234
                                230 Filed 08/24/20
                                          08/21/20 Page 1 of 2

                                               USDC SDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 08/24/2020




                                                 MEMO ENDORSED
           Case 1:14-cv-04030-VEC Document 234
                                           230 Filed 08/24/20
                                                     08/21/20 Page 2 of 2




By separate order, the parties are referred to Magistrate Judge Cave for a settlement conference.
Defendants inexplicably filed their memorandum of law (Dkt. 233) under seal. No later than August
25, 2020, Defendants are directed to file the memorandum publicly.


SO ORDERED.
                                Date: 08/24/2020



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
